Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/11/2022 is acknowledged. Claims 1, 2, and 4 are directed to group I, Species I, described in Figure 3.
Applicant cited claims 1-2 and 4-7 as being directed to group I, without support. For clarity, the species have been reproduced below. 

“Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Species I, described in FIG. 3, drawn to cancelling the warning before issuing the notification and cancelling the notification based on the driver holding the steering wheel for a period of time.
Species II, described in FIG. 4, drawn to cancelling the notification based on the driver holding the steering wheel for a period of time and the driver remaining in a suitable state for a period of time.
Species III, described in FIG. 5, drawn to cancelling the notification after a period of time.
Species IV, described in FIG. 6, drawn to issuing and cancelling the notification before issuing the warning.”

The following is an analysis of applicant’s cited claims (1-2, 4-7) and why they are or are not directed to Species I, FIG. 3 (group I, elected by applicant).
Claim 1 is generic and directed to all species. 
Claim 2 is directed to FIG. 3: S105, S106 or FIG. 4: S105, S106 or FIG. 5: S105, S106 (cancelling the warning before issuing the notification).
Claim 4 is directed to FIG. 3: S107, S108 or FIG. 6: S204, S205 (cancelling the notification based on the driver holding the steering wheel for a period of time).
Claim 5 is directed to FIG. 4: S109, S108 (cancelling the notification based on the driver holding the steering wheel for a period of time and the driver remaining in a suitable state for a period of time). 
Claim 6 is directed to FIG. 5: S200, S108 (cancelling the notification after a period of time).
Claim 7 is directed to FIG. 6: S203, S205 (issuing and cancelling the notification before issuing the warning). 
Therefore, claims 1, 2, and 4 are directed to Species I, FIG. 3 (group I, elected by applicant).
Claims 3 and 5-7 will be withdrawn from consideration. 
Applicant did not respond to attempts to schedule an interview on 04/25/2022 and 04/26/2022 and has elected group I (Species I directed to FIG. 3) without traverse (Response to Election dated 04/11/2022). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (notification device) that is coupled with functional language (warn) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“warn the driver through a notification device” recited in claim(s) 1.
For the purposes of examination, the examiner will take a notification device as a speaker or a display, based on FIG. 1, FIG. 3, and the following excerpt(s):
Page 4: “The speaker 3 is one example of a notification unit and arranged, for example, near the dashboard or the like to output a voice sound to warn the driver. The GUI 4 is another example of the notification unit and is arranged, for example, near a meter panel or the dashboard or the like to output a display to warn the driver. The GUI 4 is formed by, for example, a liquid crystal display device (LCD) or the like”.
Page 8: “When it is determined by the state determination unit 12 that the driver is in a state unsuitable for the surrounding monitoring of the vehicle, the warning control unit 14 performs a control to warn the driver to maintain a state suitable for the surrounding monitoring through the speaker 3 or the GUI 4”.

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura, (PGPub NO US 2018/0141570 A1), henceforth known as Kimura.
Kimura was first mentioned in IDS filed 01/26/2022 in the relevant information of foreign patent document Cite No 2 JP 2018-081624.

Regarding claim 1, Kimura teaches:
A driving assistance apparatus for a vehicle capable of hands-off driving that lets a driver take his or her hands off a steering wheel, the driving assistance apparatus comprising: 
(Kimura,
See at least FIG. 1, ¶[0042]: (vehicle system 1, autonomous driving, no need for the driver to perform the driving operation);
Where the vehicle system 1 (A driving assistance apparatus) on a vehicle 2 (for a vehicle) implements autonomous driving where the driver is not required to perform the driving operation i.e. hands free (capable of hands-off driving that lets a driver take his or her hands off a steering wheel)

a processor configured to: 
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU);
Where vehicle system 1 includes an ECU such as a CPU (a processor) which implements the described functions)

determine, on a basis of sensor information indicating a state of the driver, whether or not the driver is in a state unsuitable for surrounding monitoring of the vehicle during the hands-off driving; 
(Kimura,
See at least FIG. 1, ¶[0054]: (driver monitor camera 6); FIG. 7, FIG. 12, ¶[0095], ¶[0071], ¶[0119]: (face orientation determination process using image data);
Where the vehicle system 1 determines, based on image data from driver monitor camera 6 (determine, on a basis of sensor information indicating a state of the driver) whether the driver is facing forward (whether or not the driver is in a state unsuitable for surrounding monitoring of the vehicle during the hands-off driving))

warn the driver through a notification device when it is determined that the driver is in the state unsuitable for the surrounding monitoring; and 
(Kimura,
See at least FIG. 8, FIG. 12, ¶[0102], ¶[0119]: (starts first warning when driver is not facing forward); FIG. 1, ¶[0057]: (warning unit 20, display); FIG. 1, ¶[0060]: (speaker);
Where the vehicle system 1 starts a first warning (warn the driver) via warning unit 20 including sound output unit 202, a speaker (through a notification device) when it is determined that the driver is not facing forward (when it is determined that the driver is in the state unsuitable for the surrounding monitoring))

notify the driver, through the notification device, of a request for holding the steering wheel.
(Kimura,
See at least FIG. 1, ¶[0057]: (warning unit 20, display); FIG. 1, ¶[0060]: (speaker); FIG. 12, ¶[0123]: (second warning, driver not holding the steering wheel);
Where the vehicle system 1 starts a second warning (notify the driver) via warning unit 20 including sound output unit 202, a speaker (through the notification device), to prompt the driver to hold the steering wheel (of a request for holding the steering wheel)).


Regarding claim 2, Kimura teaches the driving assistance apparatus according to claim 1. Kimura further teaches:
the processor notifies the driver of the request after cancellation of the warning.
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU); FIG. 12, ¶[0123]: (second warning, driver not holding the steering wheel, after first warning is terminated);
Where the vehicle system 1, implemented by ECU 10 (the processor), starts a second warning (notifies the driver) to prompt the driver to hold the steering wheel (of the request) after terminating the first warning (after cancellation of the warning)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and in further view of Yamasaki et al. (PGPub No US 2018/0154936 A1), henceforth known as Yamasaki.

Regarding claim 4, Kimura teaches the driving assistance apparatus according to claim 1. Kimura further teaches:
the processor cancels the notification when the driver maintains a state of holding the steering wheel [continuously for a certain period of time] after starting the notification.
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU); FIG. 12, FIG. 13, ¶[0124], ¶[0128]: (terminates second warning when driver holds the steering wheel);
Where the vehicle system 1, implemented by ECU 10 (the processor), terminates the second warning (cancels the notification) when the driver maintains holding of the steering wheel (maintains a state of holding the steering wheel) for a period of time required to detect the driver is holding the steering wheel ([continuously for a certain period of time]) after the second warning is started (after starting the notification)).

Kimura fails to explicitly teach a state of holding the steering wheel continuously for a certain period of time, the limitation bolded for emphasis.
However, in the same field of endeavor, Yamasaki teaches:
[the processor... when the driver maintains a state of holding the steering wheel] continuously for a certain period of time [...].
(Yamasaki,
See at least FIG. 1, FIG. 2, ¶[0043], ¶[0108]: (holding determination unit 2A4, processor); FIG. 2, FIG. 3, ¶[0043]: (holding determination unit 2A4, determines the driver holds the steering wheel for a predetermined time)
Where the holding determination unit 2A4, implemented by a processor ([the processor]), determines when the driver holds the steering wheel for a predetermined amount of time ([determines when the driver maintains a state of holding the steering wheel] continuously for a certain period of time)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Kimura with the feature of determining when the driver holds the steering wheel for a predetermined amount of time of Yamasaki “... so that it is possible to prevent disturbance in a behavior of a vehicle caused by an excessive manipulation of the driver who memorizes strangeness” (Yamasaki, Abstract). That is, the features of Yamasaki allow a more predictable vehicle behavior by implementing a waiting time for the driver to hold the steering wheel. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oyama (PGPub No US 2020/0307641 A1) teaches an automatic driving system that includes a driver monitor, a driver state determining unit, a first automatic driving controller, and a second automatic driving controller. The first automatic driving controller controls a first automatic driving mode for causing a vehicle to travel by automatic driving under a preset first traveling environment regardless of whether a driver is in a forward monitoring state. The second automatic driving controller controls a second automatic driving mode for causing the vehicle to travel by the automatic driving in a situation where the driver state determining unit determines, based on a driver state detected by the driver monitor, that the driver is in the forward monitoring state, and the vehicle is under a second traveling environment which is more complicated than the first traveling environment.
Hattori et al. (PGPub No US 2020/0307644 A1) teaches a control system for a vehicle. The system includes an automated driving control unit for performing driving control that is at least one of speed control and steering control of the vehicle, the control system comprises a detection unit configured to detect a state and an operation of an occupant, and a notification unit configured to notify the occupant of a change in what/who is to perform a driving operation, when travel control performed by the automated driving control unit is shifted to travel control performed according to manual driving, wherein the notification unit changes notification content stepwise in accordance with a change in at least one of the state and the operation of the occupant detected by the detection unit.
Oba (PGPub NO US 2020/0231182 A1) teaches a vehicle control device including an imager that images a driver, and circuitry configured to detect a gesture action indicating that the driver is awake based on an image captured by the imager, and switch a driving mode in response to the detected gesture action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668